DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 03/05/2021, with respect to claim 14 have been fully considered and are persuasive.  The rejections of claim 14 and its dependent claims have been withdrawn. 
Applicant's arguments filed with respect to claim 22 have been fully considered but they are not persuasive. Applicants argues that claim 22 is allowable based on the arguments filed in the pre-appeal. However those arguments were not found to be persuasive at the time of the pre-appeal conference as Lockwood alone and Hudson in view of Lockwood. Applicants arguments do not address the new grounds of rejection. For at least the foregoing reasons claim 22 stands rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lockwood US 8,910,827.
Lockwood discloses a method comprising:
(Re claim 22) “fitting one or more perimeter inserts into a product holding area of a product dispenser to hold consumable products” (14,15,30,31 figure 1,7). “hold consumable product” (12,10 figure 1). “first cross-sectional shape in an X-Y plane with a perimeter” (12 figure 1). “perimeter inserts are positioned proximate to the perimeter and change the first cross-sectional shape to a non-rectangular and non-circular cross-section … matched to that of the consumable product” (14,15,30,31 figure 1,7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudson US 1,658,085 in view of Lockwood US 8,910,827.
(Re claim 22) Hudson discloses a product dispenser which holds a stack of folded paper hand towels with a trapezoidal shape that are stacked vertically (figure 1,5,2).
Hudson does not disclose perimeter inserts which change the shape of the storage area to closely match the shape of the product being dispensed.
Lockwood teaches perimeter inserts which change the shape of the storage area to closely match the shape of the product being dispensed (figure 7,10,11).
It would have been obvious to one skilled in the art to modify the dispenser of Hudson to include perimeter inserts which change the shape of the storage area to closely match the shape of the product being dispensed because it improves the alignment and feeding of the stored articles.

Allowable Subject Matter
Claims 14-21 are allowed over the present prior art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3651